Citation Nr: 1121933	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a disability manifested by nausea, claimed as secondary to service-connected right ear hearing loss associated with perforated right ear drum.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1992 to December 1992, and active military service from September 1998 to January 2000, and from September 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, additional VA medical records dated from June 2009 to April 2010, pertaining to the claim on appeal were associated with the claims file after the issuance of the February 2009 statement of the case.  Thus, these records have not been considered by the RO and neither the Veteran nor his representative has expressly waived initial RO consideration of the evidence.  Hence, a remand for RO consideration of this evidence, in the first instance, and issuance of a supplemental statement of the case (SSOC) reflecting such consideration, is warranted.  See 38 C.F.R. § 19.31, 19.37 (2010).

Accordingly, the case is REMANDED for the following action:

Review the Veteran's claim in light of the additional evidence associated with the claims file since the February 2009 statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


